            Case 3:19-cr-07194-H Document 14 Filed 05/18/20 PageID.21 Page 1 of 2


AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation.of Probation or Supervised Release)
                                V.                                   (For Offenses Committed On or After November 1, 1987)

             BERNARDO ESPINO-PIEDRA (1)                                 Case Number:        l 9CR7194-H

                                                                     Carlos Cristobal Ruan
                                                                     Defendant's Attorney
Registration Number:       98294-379
•-
THE DEFENDANT:
IZl   admitted guilt to violation ofallegation(s) No.       I.

D     was found guilty in violation ofallegation(s) No.
                                                           ----------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                    Nature of Violation
            1                        nvl, Committed a federal, state cir local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     May 18      2020
                                                                     Date oflmposition of Sentence


                                                                       ffitw:b L. JhJll
                                                                     HONORABL'lt MARILYNL.~
                                                                     UNITED STATES DISTRICT JUDGE




                                                                                                                      19CR7194-H
           Case 3:19-cr-07194-H Document 14 Filed 05/18/20 PageID.22 Page 2 of 2


AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              BERNARDO ESPINO-PIEDRA(])                                                  Judgment - Page 2 of 2
CASE NUMBER:            19CR7194-H

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprison
                                                                                                 ed for a total term of:
 12 MONTHS AND I DAY TO RUN CONCURRENT WITH THE SENTENCE IMPOSED IN
                                                                                                S.D. CAL. CASE NO.
 19CR4351-H.




 •     The court makes the following recomm endation s to the Bureau of Prisons:




 •     The defendan t is remande d to the custody of the United States Marshal .

 •     The defendan t must surrende r to the United States Marshal for this district:

       •   at _ _ _ _ _ _ _ _ A.M.
                                                           on
       •    as notified by the United States Marshal.

      The defenda nt must surrende r for service of sentence at the institution designat ed by the
•     Prisons:
                                                                                                   Bureau of

      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probatio n or Pretrial Services Office.

                                                       RETURN
I have executed this judgmen t as follows:

      Defendant delivered on
                               _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgmen t.



                                                                UNITED STATES MARSH AL



                                    By                     DEPUT Y UNITED STATES MARSH AL




                                                                                                          19CR71 94-H
